MANNING, J. —
Appellant was convicted of having placed -an obstruction on a railroad with intent to wreck a train of cars. His own confessions made to detectives in the hearing of another person, under the impression the detectives were about to co-operate with him in committing another act of the same kind, were given in evidence against him, and are set out in a bill of exceptions taken on his behalf. The objection presented is, that it does not appear that the confessions were voluntary. But it does so expressly appear. And if, as a consequence of the obstruction, any person had been killed, the defendant would have been guilty of murder in the first degree, and liable to be hanged therefor. It would have been a homicide proceeding from that depravity uf mind and heart which is technically called “ universal malice.” — See Mitchel v. The State, opinion by Stone, J., at this term.
The judgment of the Circuit Court is affirmed.